
	

113 S194 IS: Tobacco Tax Equity Act of 2013
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 194
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Durbin (for himself,
			 Mr. Lautenberg, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  rate parity among all tobacco products, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tobacco Tax Equity Act of
			 2013.
		2.Establishing
			 excise tax equity among all tobacco product tax rates
			(a)Tax parity for
			 pipe tobacco and roll-Your-Own tobaccoSection 5701(f) of the
			 Internal Revenue Code of 1986 is amended by striking $2.8311
			 cents and inserting $24.78.
			(b)Tax parity for
			 smokeless tobacco
				(1)Section 5701(e)
			 of the Internal Revenue Code of 1986 is amended—
					(A)in paragraph (1),
			 by striking $1.51 and inserting $13.42;
					(B)in paragraph (2),
			 by striking 50.33 cents and inserting $5.37;
			 and
					(C)by adding at the
			 end the following:
						
							(3)Smokeless
				tobacco sold in discrete single-use unitsOn discrete single-use
				units, $50.33 per
				thousand.
							.
					(2)Section 5702(m)
			 of such Code is amended—
					(A)in paragraph (1),
			 by striking or chewing tobacco and inserting chewing
			 tobacco, or discrete single-use unit;
					(B)in paragraphs (2)
			 and (3), by inserting that is not a discrete single-use unit
			 before the period in each such paragraph;
					(C)by adding at the
			 end the following:
						
							(4)Discrete
				single-use unitThe term discrete single-use unit
				means any product containing tobacco that—
								(A)is not intended
				to be smoked; and
								(B)is in the form of
				a lozenge, tablet, pill, pouch, dissolvable strip, or other discrete single-use
				or single-dose
				unit.
								.
					(c)Tax parity for
			 large cigarsParagraph (2) of section 5701(a) of the Internal
			 Revenue Code of 1986 is amended by striking but not more than 40.26
			 cents per cigar and inserting but not less than 5.033 cents per
			 cigar and not more than 100.66 cents per cigar.
			(d)Tax parity for
			 roll-Your-Own tobacco and certain processed tobaccoSubsection
			 (o) of section 5702 of the Internal Revenue Code of 1986 is amended by
			 inserting , or processed tobacco removed or transferred to a person
			 other than a person with a permit provided under section 5713 after
			 wrappers thereof.
			(e)Clarifying
			 tobacco product definition and tax rate
				(1)In
			 generalSubsection (c) of section 5702 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(c)Tobacco
				productsThe term tobacco products means—
							(1)cigars,
				cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco,
				and
							(2)any other product
				containing tobacco that is intended or expected to be
				consumed.
							.
				(2)Tax
			 rateSection 5701 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new subsection:
					
						(i)Other tobacco
				productsAny product described in section 5702(c)(2) or not
				otherwise described under this section, including any product that has been
				determined to be a tobacco product by the Food and Drug Administration through
				its authorities under the Family Smoking Prevention and Tobacco Control Act,
				shall be taxed at a level of tax equivalent to the tax rate for cigarettes on
				an estimated per use basis as determined by the
				Secretary.
						.
				(f)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to articles removed (as defined in section 5702(j)
			 of the Internal Revenue Code of 1986) after the last day of the month which
			 includes the date of the enactment of this Act.
				(2)Discrete
			 single-use units and processed tobaccoThe amendments made by
			 subsections (b)(1)(C), (b)(2), and (d) shall apply to articles removed (as
			 defined in section 5702(j) of the Internal Revenue Code of 1986) after the date
			 that is 6 months after the date of the enactment of this Act.
				
